Case 2:21-cv-10108-LJM-CI ECF No. 11-1, PageID.143 Filed 04/19/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN



SAHI COSMETICS L.L.C.,
                                                 Case No. 2:21-cv-10108-LJM-CI
                         Plaintiff,
                                                 Assigned to Hon. Laurie J. Michelson
v.                                               Magistrate Judge Curtis Ivy, Jr.

REA.DEEMING BEAUTY, INC.                         REQUEST FOR JUDICIAL
D/B/A BEAUTYBLENDER,                             NOTICE IN SUPPORT OF
                                                 DEFENDANT’S MOTION TO
                         Defendant.              DISMISS




                              REQUEST FOR JUDICIAL NOTICE

         Pursuant to Federal Rule of Evidence 201(b) and (d), Defendant

Rea.Deeming Beauty, Inc. d/b/a Beautyblender (“Defendant”), respectfully

requests this Court to take judicial notice of the following document:

         A true and correct copy of the Office Action (Refusal to Register) issued by

the United States Patent and Trademark Office on or about December 11, 2020

refusing to register Sahi’s purported trade dress, which is attached to the

Declaration of Joshua M. Geller as Exhibit 4.




                                           -1-
73611-00016/4018268.1
Case 2:21-cv-10108-LJM-CI ECF No. 11-1, PageID.144 Filed 04/19/21 Page 2 of 3




                 DEFENDANT’S REQUEST FOR JUDICIAL NOTICE

                              SHOULD BE GRANTED.

         Federal Rules of Evidence 201(b) provides that facts are subject to judicial

notice when they are “can be accurately and readily determined from sources

whose accuracy cannot reasonably be questioned.” Federal Rule of Evidence

201(c)(2) states that “[a] court shall take judicial notice if requested by a party and

supplied with the necessary information.”

         The Court may take judicial notice of the USPTO Office Action (refusal to

register), which was issued in response to Sahi’s September 10, 2020 federal

trademark application seeking protection for an “iridescent pearl multicolor hue

with a blue to pink shift” as a feature of Sahi’s claimed mark. Music Makers

Holdings, LLC v. Sarro, No. RWT 09CV1836, 2010 WL 2807805, at *2 (D. Md.

July 15, 2010) (“The Court may take judicial notice of matters of public record

from sources—such as the PTO—whose accuracy cannot be reasonably

questioned.”); Oatly AB v. D’s Nats. LLC, No. 1:17-CV-840, 2018 WL 3496386, at

*6 (S.D. Ohio July 20, 2018) (The Court “can take judicial notice of the records of

the USPTO showing that [] trademark applications . . . have been preliminarily

refused.”).




                                           -2-
73611-00016/4018268.1
Case 2:21-cv-10108-LJM-CI ECF No. 11-1, PageID.145 Filed 04/19/21 Page 3 of 3




         Accordingly, Defendant respectfully requests that the Court take judicial

notice of Exhibit 4 to the Declaration of Joshua M. Geller, which is being filed

concurrently herewith in support of Defendant’s Motion to Dismiss.



Dated: April 19, 2021                        Respectfully submitted,
       Los Angeles, California.
                                             GREENBERG GLUSKER FIELDS
                                             CLAMAN & MACHTINGER LLP


                                             By: /s/ Aaron J. Moss
                                                Aaron J. Moss, Cal. Bar No. 190625
                                                Joshua M. Geller, Cal. Bar No.
                                                295412
                                                2049 Century Park East, Suite 2600
                                                Los Angeles, California 90067
                                                310.553.3610
                                                amoss@ggfirm.com
                                                jgeller@ggfirm.com

                                                 FISHMAN STEWART, PLLC
                                                 Maxwell Goss, Bar No. P78594
                                                 600 Tower Dr., Suite 610
                                                 Troy, Michigan 48098
                                                 248.594.0604
                                                 mgoss@fishstewip.com

                                                 Attorneys for Defendant
                                                 REA.DEEMING BEAUTY, INC.
                                                 D/B/A BEAUTY BLENDER




                                           -3-
73611-00016/4018268.1
